347 S.W.3d 600 (2011)
Roberta SCHAAR, Respondent,
v.
STATE of Missouri, Appellant.
No. ED 94876.
Missouri Court of Appeals, Eastern District, Division Two.
July 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 22, 2011.
Application for Transfer Denied October 4, 2011.
Christopher J. Quinn, St. Louis, MO, For Appellant.
Jerome J. Dobson, St. Louis, MO, For Respondent.
*601 Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The State of Missouri appeals from the judgment entered after a jury returned its verdict in favor of Roberta Schaar (hereinafter, "Employee") on her claims of sexual harassment and retaliation in violation of the Missouri Human Rights Act. The jury awarded Employee compensatory and punitive damages. The State brings this eight-point appeal.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).